DETAILED ACTION
This 2nd Non-Final Office Action is in response to the amendment and / or remarks filed on August 24, 2021.  Claims 1, 2, 3, 5, 6, 7, 8, 10 & 11 – 22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,140,071) to Lorentzen in view of (U.S. Patent Number 8,857,849 B2) to Malmenstram et al.
Regarding claim 1, Lorentzen discloses multi-purpose bracket (15) comprising: the platform (i.e. Upper Portion of (17) in Figure 10) extending between the first end and the second end and between the first side and the second side (See Figures 10 & 12);
the first opening (29) formed through the platform (i.e. Upper Portion of (17) in Figure 10);
wherein the first opening (29) extends through both the platform (i.e. Upper Portion of (17) in Figure 10) and the lower flange (i.e. Lower Portion of (17) in Figure 10); 
the first mounting leg (18) that extends from the first side (20); and
the bent edge (i.e. Curved Bend Edge Portion of (17) in Figures 3, 4, 10 & 12) positioned at the second side (See Figures 10 & 11),
wherein the bent edge (i.e. Curved Bend Edge Portion of (17) in Figures 3, 4, 10 & 12) integrally connects the lower flange (i.e. Lower Portion of (17) in Figure 10) to the platform (i.e. Upper Portion of (17) in Figure 10) (See Figures 3, 4, 10 & 11).




	
[AltContent: arrow][AltContent: textbox (Platform 2nd Section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Opening (29))][AltContent: textbox (2nd Opening (22))]
[AltContent: arrow][AltContent: textbox (1st Side)][AltContent: textbox (Platform 1st Section (24))][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd End)][AltContent: arrow][AltContent: textbox (Bent Edge (17))][AltContent: textbox (1st End)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Side)][AltContent: textbox (Lower Flange (25))][AltContent: textbox (1st Mounting Leg (18))]		
    PNG
    media_image1.png
    230
    326
    media_image1.png
    Greyscale


However, Lorentzen does not explicitly disclose the doubling flange received against the platform.
Malmenstam et al., teaches the bracket (1) having the double flange (2 & 5) received against the platform (4); wherein the first opening (11) extends through both the platform (4) and the doubling flange (2 & 5); and wherein the bent edge (6) integrally connects the double flange (2 & 5) to the platform (4) (See Column 3, Lines 66 & 67) & (See Column 4, Lines 1 – 8) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the double flange received against the platform;  wherein the first opening extends through both the platform and the doubling flange; and wherein the bent edge integrally connects the double flange to the platform as taught by Malmenstam et al., with the bracket of Lorentzen in order to rest on top of 

Regarding claim 5, Lorentzen discloses the platform (24) includes the first platform section (i.e. Middle Portion of (24) in Figure 3) that includes the first opening (29) and the second platform section (16) that includes the second opening (22) (See Figures 3 & 12).  

Claims 1, 2, 5, 6, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., in view of (U.S. Patent Number 8,857,849 B2) to Malmenstam et al., and (U.S. Patent Number 3,140,071) to Lorentzen.
Regarding claim 1, Henderson et al., discloses the platform (130) extending between the first end and the second end and between the first side and the second side (See Figure 3);
the first opening (139) formed through the platform (130);
the lower flange (124) and the platform (130), 
wherein the first opening (139) extends through both the platform (130) and the lower flange (124); and
the bent edge (i.e. Adjacent Axis (122) in Figure 3) positioned at the second side,
wherein the bent edge (i.e. Adjacent Axis (122) in Figure 3) integrally connects the lower flange (124) to the platform (130) (See Figure 3).

[AltContent: textbox (Bent Edge (122))]
[AltContent: arrow][AltContent: textbox (2nd Opening (132))][AltContent: arrow][AltContent: textbox (Platform (130))][AltContent: arrow][AltContent: textbox (Platform (130))][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st End)][AltContent: textbox (2nd End)][AltContent: arrow][AltContent: textbox (1st Side)][AltContent: textbox (2nd Side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening (139))]			
    PNG
    media_image2.png
    424
    358
    media_image2.png
    Greyscale


However, Henderson et al., does not explicitly disclose the double flange received against the platform. 
Malmenstam et al., teaches the doubling flange (2 & 5) received against the platform (4) (See Figure 1), 
wherein the first opening (11) extends through both the platform (4) and the doubling flange (2 & 5); and
the bent edge (6) positioned at the second side (See Figure 1),

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the double flange received against the platform;  wherein the first opening extends through both the platform and the doubling flange; and the bent edge integrally connects the double flange to the platform as taught by Malmenstam et al., with the bracket of Lorentzen in order to rest on top of each other in an aligned manner and complement each other to form a fastening opening (See Column 4, Lines 6 & 7).
However, Henderson et al., does not explicitly disclose the first mounting leg that extends from the first side.
Lorentzen teaches the bracket (15) having the first mounting leg (18) extending from the first side (20) (See Figures 3, 4 & 12) for the purpose of attaching bracket to a vertical surface (See Column 2, lines 24 – 31).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first mounting leg extending from the first side as taught by Lorentzen with the multi-purpose bracket of Henderson et al., in order to attach the bracket to a vertical surface (See Column 2, lines 24 – 31).

Regarding claim 2, Henderson et al., discloses second opening (132) formed through the platform (130), wherein the second opening (132) is shaped differently from the first opening (139).  

Regarding claim 5, Henderson et al., discloses the platform (130) includes the first platform section (i.e. Middle Portion of (130) in Figure 3) that includes the first opening (139) and the second platform section (i.e. Right End Portion of (130) in Figure 3) that includes the second opening (132) (See Figure 3).  

Regarding claim 6, Henderson et al., as modified by Malmenstam et al., discloses the platform section (4) is connected to the second platform section (8) by the curved transition section (i.e. Curved Bend Section of (7) in Figure 1).  
Furthermore, Henderson et al., as modified by Lorentzen discloses the platform section (24) is connected to the second platform section (16) by the curved transition section (i.e. Curved Bend Section b/w (24 & 20) in Figures 3, 4 & 12) such that the second platform section (20) is elevated relative to other of the first platform section (24) (See Figures 3, 4 & 12).  

Regarding claim 8, Henderson et al., as modified by Malmenstram et al., discloses the platform (4) and the doubling flange (2 & 5) are joined together by at least one clinch (i.e. (12) in Figure 2), and further wherein the doubling flange (2 & 5) and the platform (4) form the monolithic structure (See Figure 1).  
 
Regarding claim 10, Henderson et al., as modified by Malmenstam et al., discloses the doubling flange (2 & 5) is bent (i.e. via (6) in Figure 1) into contact with the undersurface of the platform (4) (See Column 4, lines 1 – 4) (See Figure 1).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., (U.S. Patent Number 8,857,849 B2) to Malmenstam et al., and (U.S. Patent Number 3,140,071) to Lorentzen as applied to claim 1 above, and further in view of (U.S. Patent Number 6,817,644 B2) to Moore.
Regarding claim 3, Henderson et al., does not disclose the first opening is keyhole shaped.  
	Moore teaches the first opening (90, 90A & 90B) is keyhole shaped (See Figures 2A & 2B) for the purpose of providing attachment means which is sturdy, yet quick and easy for one person to attach to and detach from the vehicle without need for special tools (See Column 5, lines 46 – 49).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first opening keyhole shaped as taught by Moore with the bracket of Henderson et al., in order to provide attachment means which is sturdy, yet quick and easy for one person to attach to and detach from the vehicle without need for special tools.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., (U.S. Patent Number 8,857,849 B2) to Malmenstam et al., and (U.S. Patent Number 3,140,071) to Lorentzen as applied to claim 5 above, and further in view of (U.S. Patent Number 6,109,819) to Welch.
Regarding claim 7, Henderson et al., as modified by above does not disclose the first leg that extends from the first end of the platform, the second leg that extends from 
Welch teaches the first leg (60, 24 & 27) that extends from the first end (i.e. Right End Portion of (20 & 40) in Figures 6 & 8) of the platform (20 & 40), the second leg (32) that extends from the second end (i.e. Left End Portion of (20 & 40) in Figures 6 & 8) of the platform (20), and the third leg (34) that extends from the first side (i.e. Right End Portion of (10) in Figure 1) of the platform (20 & 40) (See Figures 6 & 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first leg that extends from the first end of the platform, the second leg that extends from the second end, and the third leg that extends from the first side of the platform as taught by Welch with the bracket of Henderson et al., in order to reliable mounting.

Claims 11, 13, 14, 15, 16, 17, 18, 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,817,644 B2) to Moore in view of (U.S. Patent Number 8,857,849 B2) to Malmenstam et al.
Regarding claim 11, Moore discloses the vehicle body (70 & 72) (See Figure 2A & 2B); the first bracket (i.e. Upper (86) in Figure 2A) mounted to the vehicle body (70), the first opening (90A) formed through the first bracket (i.e. Upper (86) in Figure 2A), and the second bracket (i.e. Lower (86) in Figure 2B) mounted to the vehicle body (72) at a location that is spaced apart from the first bracket (i.e. Upper (86) in Figure 2A): the first accessory device (i.e. Upper (84 & 88) in Figure 2A & 9) mounted within the first opening (90A); and the second accessory device (i.e. Lower (84 & 88) in Figures 2B & 
However, Moore does not disclose the double flange; and the first opening formed through the doubling flange, and the second opening located remotely from the double flange.
Malmenstam et al., teaches the bracket (1) including the double flange (2 & 5); and the first opening (11) formed through the double flange (2 & 5); and the second opening (9) located remotely from the double flange (2 & 5) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bracket including the double flange as taught by Malmenstam et al., with the bracket of Moore in order to enhance structural rigidity.

Regarding claim 13, Moore discloses the first accessory device (18) is the luggage divider and the second accessory device (88) is the grab handle (See Figures 1, 1A, 2A & 2B).  

Regarding claim 14, Moore as modified by Malmenstam et al., discloses the first opening (11) extends through both the platform (4) of the first bracket (1) and the doubling flange (2 & 5) (See Figure 1).  

Regarding claim 15, Moore discloses the rod (88) of the first accessory device (84) is received within the first opening (90A) (See Figure 2A).  


Furthermore, Moore as modified by Malmenstam et al., discloses the double flange (2 & 5) (See Figure 1).

Regarding claim 17, Moore discloses the first opening (90A) is keyhole shaped (See Figure 2A).
Furthermore, Moore as modified by Malmenstam et al., discloses the first opening (11) and the second opening (9) is shaped different than the first opening (11) (See Figure 1).  

Regarding claim 18, Moore as modified by Malmenstam et al., discloses wherein the doubling flange (2 & 5) is bent into contact with an undersurface of the platform (4) of the first bracket (1) and is connected to the platform (4) at the bent edge (6) (See Figure 1) (See Column 4, lines 1 – 4).  

Regarding claim 19, Moore as modified by Malmenstam et al., discloses the platform (4) and the doubling flange (2 & 5) are joined together by at least one clinch (12) (See Figures 1 & 3).  
 
Regarding claim 21, Moore discloses the second bracket (i.e. Lower (86) in Figure 2B) is the single-purpose bracket (See Figure 2B).
for anchoring the bracket (1) in Figures 1 & 2) & (Aperture (9) for retaining the strap (17) in Figures 1, 2 & 3)}.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,817,644 B2) to Moore in view of (U.S. Patent Number 8,857,849 B2) to Malmenstam et al., as applied to claim 11 above, and further in view of (U.S. Patent Number 8,646,807) to Suga.
Regarding claim 12, Moore as modified by above does not disclose wherein the vehicle body includes a roof rail, and the first bracket is mounted to the roof rail.  
Suga teaches the vehicle body (50) includes the roof rail (36), and the first bracket (38) is mounted to the roof rail (36) (See Figures 4, 5, & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the vehicle body include the roof rail, and the first bracket mounted to the roof rail as taught by Suga with the bracket of Moore in order to vehicle cargo compartment with quick and easy cargo barrier.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B20) to Henderson et al., in view of (U.S. Patent Number 8,857,849 B2) to Malmenstram et al., and (U.S. Patent Number 2,766,000) to Pisciotta.
Regarding claim 20, Henderson et al., discloses the method steps of folding the doubling flange (124) against the undersurface of the platform (130) of the bracket (See Figure 1); joining the lower flange (124) and the platform (130) together; and piercing lower flange (124) and the platform (130) (See Figure 3).
However, Henderson et al., does not explicitly disclose the double flange.
Malmenstam et al., teaches the method steps of the bracket (1) having the double flange (2 & 5) and the platform (4); and piercing the first opening (11) through both the doubling flange (2 & 5) and the platform (4) (See Figure 1) (See Column 3, Lines 66 & 67) & (See Column 4, Lines 1 – 8) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of the double flange and the platform; and piercing the first opening through both the doubling flange and the platform as taught by Malmenstam et al., with the bracket of Lorentzen in order to rest on top of each other in an aligned manner and complement each other to form a fastening opening (See Column 4, Lines 6 & 7).
However, Henderson et al., does not explicitly disclose the method steps feeding the metallic coil strip through the progressive stamping die.
Pisciotta teaches the method steps of feeding the metallic coil strip through the progressive stamping die (See Column 4, lines 33 – 34) for the purpose of making the stamped bracket with folding and bending (See Column 3, lines 38 – 54).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of feeding the metallic coil strip through the progressive stamping die as taught by Pisciotta with the bracket of Henderson et al., in order to make the stamped bracket with folding and bending.



Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see pages 1 – 6, filed August 24, 2021, with respect to the rejection(s) of claim(s) 1 & 5 under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 3,140,071) to Lorentzen & 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,851,702 B2) to Henderson et al., in view of (U.S. Patent Number 3,140,071) to Lorentzen have been fully considered and are persuasive. 
Therefore, the rejection has been withdrawn.  

However, upon further consideration, a new ground(s) of rejection is made in view of (U.S. Patent Number 3,140,071) to Lorentzen in view of (U.S. Patent Number 8,857,849 B2) to Malmenstram et al., and / or (U.S. Patent Number 6,851,702 B20) to Henderson et al., in view of (U.S. Patent Number 8,857,849 B2) to Malmenstam et al., and (U.S. Patent Number 3,140,071) to Lorentzen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734